DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending for examination.  A preliminary amendment was filed on 12/26/2019.  Claims 13-21 are new.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 12/26/2019 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


Claim Objections
Claims 1-3, 9, 13, and 14 are objected to because of the following informalities:
Claim 1: Change from “determining an overall result base on the results of the two or more” to “determining an overall result [[base]] based on the results of the two or more” (page 4/9).
Claim 2: Change from “determination selects the result having the highest reliability for output as the” to “determination selects the result having [[the]] a
Claim 3: Change from “the with respect to changes to the input values; a robustness of the module” to “the module with respect to changes to the input values; a robustness of the module” (page 4/9).
Claim 9: Change from “uncertainties of the two or more redundant modules are detected, and, in in” to “uncertainties of the two or more redundant modules are detected, and, in [[in]]” (page 5/9).
Claim 13: Change from “the highest reliability for output as the overall result.” to “[[the]] a highest reliability for output as the overall result.” (page 6/9).
Claim 14: Change from “is based on at least one of the following indicators: a robustness of the with respect to changes to” to “is based on at least one of the following indicators: a robustness of the module with respect to changes to” (page 6/9).
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a receiving unit” (per Claim 12);
“a processor unit” (per Claim 12); and
“an output unit” (per Claim 12).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 3 recites the limitation "the module" in page 4/9.  It is unclear as to which of the claimed ‘two or more redundant modules’ (per Claim 1) is being referred to.

Claim 3 recites the limitation "the input values" in page 4/9.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 recites the limitation "the module" in page 6/9.  It is unclear as to which of the claimed ‘two or more redundant modules’ (per Claim 12) is being referred to.

Claim 14 recites the limitation "the input values" in page 6/9.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.


Accordingly, Claim 11 fails to recite statutory subject matter under 35 U.S.C. 101. 
The Examiner suggests amending the claim to recite “a non-transitory computer-readable storage medium”.

	Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a/an abstract idea(s) without significantly more.

	Claims 1, 11, and 12 recite:
receiving results of the two or more redundant modules;
ascertaining reliabilities of the results;
determining an overall result from the results, wherein the determination is based on the ascertained reliabilities of the results; and
outputting the overall result for further processing.
	The ‘receiving’ limitation in # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a computer-readable storage medium” (per Claim 11) and “a computer” (per Claim 11), 
	The ‘ascertaining’ limitation in # 2 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a computer-readable storage medium” (per Claim 11) and “a computer” (per Claim 11), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘ascertaining’ encompasses the user thinking about results of the data. 
	The ‘determining’ limitation in # 3 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a computer-readable storage medium” (per Claim 11) and “a computer” (per Claim 11), nothing in the claim element precludes the step from practically being performed in the mind.  For example, ‘determining’ encompasses the user making his/her own determination based on the results that he/she thought about.
	The ‘outputting’ limitation in # 4 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting “a computer-readable storage medium” (per Claim 11) and “a computer” (per Claim 11), nothing in the claim element precludes the step from practically being performed in the 
	
	Claims 2, 6-9, 13, and 17-20 merely describe the ‘determining’ step of respective Claims 1 and 12.

	Claims 3, 5, 14, and 16 merely describe the ‘ascertaining’ step of respective Claims 1 and 12.

	Claims 4 and 15 merely recite a further output that could, e.g., be presented abstractly by the user (following the aforementioned example of respective Claims 1 and 12).

	Claims 10 and 21 merely describe the ‘overall result’ as claimed in respective Claims 1 and 12.

	This judicial exception is not integrated into a practical application.  In particular, the claim only recites generic components:
“a computer-readable storage medium” (per Claim 11); and
“a computer” (per Claim 11).
	These components are recited at a high-level of generality such that they amount to no more than components that include mere instructions to apply the exception.  

	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea(s) into a practical application, the additional generic components amount to no more than components that include mere instructions to apply the exception.  Mere instructions to apply an exception using a generic computer
component cannot provide an inventive concept.
	Additional consideration is given by the Examiner per MPEP 2106.05(d)(II):
	ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
	iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93

	Accordingly, Claims 1-21 are patent ineligible for at least the reasoning provided above.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolpert (U.S. Patent No. US 9,384,857 B2), hereinafter “Wolpert.”

With regards to Claim 1, Wolpert teaches:
a method for resolving a redundancy of two or more redundant modules (Fig. 1; Fig. 3; col. 6, lines 5-8; regarding, e.g., one or more redundant circuits such as, e.g., three separate computation operation circuits 320; and col. 6, lines 34-44.), the method comprising:
receiving results of the two or more redundant modules (Fig. 3; col. 6, lines 34-44; and col. 7, lines 1-7.);
ascertaining reliabilities of the results (Fig. 3; Fig. 4; and col. 7, lines 1-14; regarding, e.g., accuracy / confidence percentage values for each determined calculation result of the total number of copies / results.);
determining an overall result base on the results of the two or more redundant modules, wherein the determination is based on the ascertained reliabilities of the results (Fig. 3; Fig. 4; col. 7, lines 14-20; regarding, e.g., [an] output ; and
outputting the overall result for further processing (Fig. 3; Fig. 4; and col. 7, lines 14-22.).

With regards to Claim 2, Wolpert teaches the method of Claim 1 as referenced above.  Wolpert further teaches:
wherein the determination selects the result having the highest reliability for output as the overall result (Fig. 3; Fig. 4; col. 7, lines 14-22; and col. 7, lines 36-45.).

With regards to Claim 3, Wolpert teaches the method of Claim 1 as referenced above.  Wolpert further teaches:
wherein ascertainment of reliabilities of the results is based on at least one of the following indicators: a robustness of the with respect to changes to the input values (Fig. 3 and col. 5, lines 19-48; regarding, e.g., noise which causes calculation variations.); a robustness of the module with respect to changes in module parameters; a locality of decision bases of the module; a result ascertained by the module in a previous time operation; and an indicator ascertained for the module in a previous time operation.

With regards to Claim 4, Wolpert teaches the method of Claim 1 as referenced above.  Wolpert further teaches:
wherein, in addition to the overall result, a result reliability is output (Fig. 4: “% TOTAL” table column values.).

With regards to Claim 5, Wolpert teaches the method of Claim 1 as referenced above.  Wolpert further teaches:
wherein, when ascertaining the reliabilities of the results, overall reliabilities of the two or more redundant modules are ascertained (Fig. 1; Fig. 3; Fig. 4; col. 6, lines 5-31; and col. 7, lines 36-53.).

With regards to Claim 6, Wolpert teaches the method of Claim 2 as referenced above.  Wolpert further teaches:
wherein, in the case of two or more results having the highest reliability, a prioritization of the two or more redundant modules is considered (Fig. 3; Fig. 4; col. 7, lines 36-53; Fig. 1; col. 9, lines 63-67; and col. 10, lines 1-9; regarding, e.g., providing the subset of the whole set of answers based on, e.g., maximum percentage.).

With regards to Claim 8, Wolpert teaches the method of Claim 2 as referenced above.  Wolpert further teaches:
wherein activity parameters of the two or more redundant modules are measured (Fig. 3; Fig. 4; and col. 7, lines 1-14; regarding, e.g., the # of hits as shown in Fig. 4.), and, in response to two or more results having the highest reliability, active modules are chosen when determining the overall result (Fig. 3; Fig. 4; col. 7, lines 36-45; Fig. 1; col. 9, lines 63-67; and col. 10, lines 1-9.).

With regards to Claim 9, Wolpert teaches the method of Claim 2 as referenced above.  Wolpert further teaches:
wherein intrinsic uncertainties of the two or more redundant modules are detected, and, in in response to two or more results having the highest reliability, modules having lower intrinsic uncertainty are chosen when determining the overall result (Fig. 3; Fig. 4; col. 7, lines 36-45; regarding, e.g., confidence values associated with percentages; Fig. 1; col. 9, lines 63-67; and col. 10, lines 1-9.).

With regards to Claim 10, Wolpert teaches the method of Claim 1 as referenced above.  Wolpert further teaches:
wherein the overall result is determined by an interpolation of the results which is proportional to the ascertained reliabilities (Fig. 3; Fig. 4; col. 7, lines 1-22; and col. 7, lines 36-45.).

With regards to Claim 11, Wolpert teaches:
a computer-readable storage medium having instructions (Fig. 6 and col. 10, lines 24-28.) which, when executed by a computer (Fig. 6 and col. 10, lines 12-23.), trigger the computer for executing a method for resolving a redundancy of decisions of two or more redundant modules (Fig. 1; Fig. 3; col. 6, lines 5-8; , the method comprising:
receiving results of the two or more redundant modules (Fig. 3; col. 6, lines 34-44; and col. 7, lines 1-7.);
ascertaining reliabilities of the results (Fig. 3; Fig. 4; and col. 7, lines 1-14; regarding, e.g., accuracy / confidence percentage values for each determined calculation result of the total number of copies / results.);
determining an overall result from the results, wherein the determination is based on the ascertained reliabilities of the results (Fig. 3; Fig. 4; col. 7, lines 14-20; regarding, e.g., [an] output value[s] that meet[s] / exceed[s] the accuracy / confidence threshold based on the comparison of the calculations; and col. 7, lines 36-45.); and
outputting the overall result for further processing (Fig. 3; Fig. 4; and col. 7, lines 14-22.).

With regards to Claim 12, Wolpert teaches:
an apparatus (Fig. 6 and col. 10, lines 12-23.) for resolving a redundancy of two or more redundant modules (Fig. 1; Fig. 3; col. 6, lines 5-8; regarding, e.g., one or more redundant circuits such as, e.g., three separate computation operation circuits 320; and col. 6, lines 34-44.), the apparatus comprising:
a receiving unit for receiving results of the two or more redundant modules (Fig. 3; col. 6, lines 34-44; and col. 7, lines 1-7.);
a processor unit for determining an overall result from the results (Fig. 3; Fig. 4; col. 7, lines 14-20; regarding, e.g., [an] output value[s] that meet[s] / exceed[s] ; and
an output unit for outputting the overall result for further processing (Fig. 3; Fig. 4; and col. 7, lines 14-22.);
wherein the processor unit considers ascertained reliabilities for the results when determining the overall result from the results (Fig. 3; Fig. 4; and col. 7, lines 1-14; regarding, e.g., accuracy / confidence percentage values for each determined calculation result of the total number of copies / results.).

With regards to Claim 13, Wolpert teaches the apparatus of Claim 12 as referenced above.  Wolpert further teaches:
wherein the determination selects the result having the highest reliability for output as the overall result (Fig. 3; Fig. 4; col. 7, lines 14-22; and col. 7, lines 36-45.).

With regards to Claim 14, Wolpert teaches the apparatus of Claim 12 as referenced above.  Wolpert further teaches:
wherein ascertainment of reliabilities of the results is based on at least one of the following indicators: a robustness of the with respect to changes to the input values (Fig. 3 and col. 5, lines 19-48; regarding, e.g., noise which causes calculation variations.); a robustness of the module with respect to changes in module parameters; a locality of decision bases of the module; a result ascertained by the module in a previous time operation; and an indicator ascertained for the module in a previous time operation.

With regards to Claim 15, Wolpert teaches the apparatus of Claim 12 as referenced above.  Wolpert further teaches:
wherein, in addition to the overall result, a result reliability is output (Fig. 4: “% TOTAL” table column values.).

With regards to Claim 16, Wolpert teaches the apparatus of Claim 12 as referenced above.  Wolpert further teaches:
wherein, when ascertaining the reliabilities of the results, overall reliabilities of the two or more redundant modules are ascertained (Fig. 1; Fig. 3; Fig. 4; col. 6, lines 5-31; and col. 7, lines 36-53.).

With regards to Claim 17, Wolpert teaches the apparatus of Claim 13 as referenced above.  Wolpert further teaches:
wherein, in the case of two or more results having the highest reliability, a prioritization of the two or more redundant modules is considered (Fig. 3; Fig. 4; col. 7, lines 36-53; Fig. 1; col. 9, lines 63-67; and col. 10, lines 1-9; regarding, e.g., providing the subset of the whole set of answers based on, e.g., maximum percentage.).


wherein activity parameters of the two or more redundant modules are measured (Fig. 3; Fig. 4; and col. 7, lines 1-14; regarding, e.g., the # of hits as shown in Fig. 4.), and, in response to two or more results having the highest reliability, active modules are chosen when determining the overall result (Fig. 3; Fig. 4; col. 7, lines 36-45; Fig. 1; col. 9, lines 63-67; and col. 10, lines 1-9.).

With regards to Claim 20, Wolpert teaches the apparatus of Claim 13 as referenced above.  Wolpert further teaches:
wherein intrinsic uncertainties of the two or more redundant modules are detected, and, in in response to two or more results having the highest reliability, modules having lower intrinsic uncertainty are chosen when determining the overall result (Fig. 3; Fig. 4; col. 7, lines 36-45; regarding, e.g., confidence values associated with percentages; Fig. 1; col. 9, lines 63-67; and col. 10, lines 1-9.).

With regards to Claim 21, Wolpert teaches the apparatus of Claim 11 as referenced above.  Wolpert further teaches:
wherein the overall result is determined by an interpolation of the results which is proportional to the ascertained reliabilities (Fig. 3; Fig. 4; col. 7, lines 1-22; and col. 7, lines 36-45.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wolpert, and further in view of Velhal et al. (U.S. Patent No. US 7,493,477 B2), hereinafter “Velhal.”

With regards to Claim 7, Wolpert teaches the method of Claim 6 as referenced above.  Wolpert does not explicitly teach:
wherein the prioritization of the two or more redundant modules is adjustable in a context-specific state in accordance with the method of Claim 6.
However, Velhal teaches:
wherein the prioritization of the two or more redundant modules is adjustable in a context-specific state (Fig. 4; Fig. 5; and col. 3, lines 8-46; regarding, e.g., the number of executions, an active / disabled state, etc.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Wolpert with context-specific state examples as taught by Velhal because additional considerations for reliability calculations, aside from the #HITS (Wolpert: Fig. 4), may be used to refine and improve the overall selection / subset of the most-reliable 

With regards to Claim 18, Wolpert teaches the apparatus of Claim 17 as referenced above.  Wolpert does not explicitly teach:
wherein the prioritization of the two or more redundant modules is adjustable in a context-specific state in accordance with the apparatus of Claim 17.
However, Velhal teaches:
wherein the prioritization of the two or more redundant modules is adjustable in a context-specific state (Fig. 4; Fig. 5; and col. 3, lines 8-46; regarding, e.g., the number of executions, an active / disabled state, etc.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which said subject matter pertains to combine Wolpert with context-specific state examples as taught by Velhal because additional considerations for reliability calculations, aside from the #HITS (Wolpert: Fig. 4), may be used to refine and improve the overall selection / subset of the most-reliable circuit (Wolpert: Fig. 1; Wolpert: Fig. 3; Wolpert: col. 9, lines 63-67; and Wolpert: col. 10, lines 1 and 2).


Inquiry Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.